Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (see below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued numerous limitations that are not recited in claim 1 or independent claims, for example:

Arguments state “a demodulator of a robotic device capable of demodulating a modulated electromagnetic signal”. While claim 1 recites “a demodulator of the robotic device configured to demodulate the modulated electromagnetic signal”.

Arguments state “a mains power line carrying a modulated alternating current signal comprising one or more data signals”. While claim 1 recites “the mains power line carrying a modulated alternating current signal;”, “wherein the modulated alternating current signal comprises: … one or more data signals”.
Arguments state “a mains power line carrying a modulated alternating current signal comprising data signals for controlling movement of a robotic device”. While claim 1 recites “a control unit configured to control one or more actuators of a robotic device based on the control data”.


Applicant states: Park does not disclose at least the following limitations present in claim 1 (and similar limitations of other independent claims):
i) a receiving unit of a robotic device configured to wirelessly receiving, directly from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, in which the mains power line is carrying a modulated alternating current signal.

ii) a demodulator of a robotic device capable of demodulating a modulated electromagnetic signal leaked by a mains power line carrying a modulated AC signal that comprises both an AC signal with a frequency of 50-60 Hz and one or more data signals with a greater frequency

iii) a mains power line carrying a modulated alternating current signal comprising one or more data signals, in which the one or more data signals are demodulated by a demodulator and processed by a processor to generate control data for controlling one or more actuators of a robotic device
	

Examiner respectfully disagrees.
As recited in claim 1: Park teaches a receiving unit of a robotic device configured to wirelessly receive (figure 3, disclosing mobile sensor 10 has wireless transmitting/receiving part 22. [0028], disclosing mobile sensor is a mobile robot. [0032], disclosing a mobile sensor 10 comprising a wireless 


    PNG
    media_image1.png
    1004
    1394
    media_image1.png
    Greyscale


Furthermore, Park teaches: a demodulator of the robotic device configured to demodulate the modulated electromagnetic signal and extract one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a wireless transmitting/receiving part, it demodulates the received signal to extract the data signal. A message/control signal has to be modulated with a career signal (electromagnetic signal) to be transmitted wirelessly. When received at the receiving part, it has to be demodulated).


 
Park does not explicitly teach: one or more data signals with a frequency greater than the frequency of the alternating current signal.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine frequency of data signal that best suites design requirements for appropriate noise level allowance.

Therefore Park teaches of a robot that wirelessly receives an electromagnetic signal that is leaked from mains power line, and the message is demodulated to control an actuator(speaker) of the. However as the message from mains power line is leaked to PLC gateway 50, then to control server 30, then to wireless access point 52 and then to mobile sensor 20 (see image above), message received by robot is not directly leaked by mains power line.

Therefore, Park also does not explicitly teach that mobile sensor directly receives the signal leaked from means power line. 

Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of indoor environment and the power network serves as receiving and transmitting antenna, therefore electromagnetic signal is wirelessly transmitted by the AC power network. Column 4 lines 6-12, disclosing power line 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive electromagnetic signal directly as taught by Gaucher to maximize communication range throughout the building and eliminate intervening hardware such as wireless access point and PLC gateway.

Furthermore, as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the alternating current signal as taught by Gaucher to maintain integral features of power line communication consistent with Gaucher

Therefore, rejection of claims 1-14 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication no. 20040256474) in view of Gaucher (US Patent No. 6175860).

For Claim 1, Park teaches: A system for controlling a robotic device in an indoor environment, comprising: 



a demodulator of the robotic device configured to demodulate the modulated electromagnetic signal and extract one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 

a processor configured to generate control data based on the one or more data signals (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller. [0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0036], disclosing mobile device outputs voice signal through speaker 18 that is transmitted from indoor environmental control device. Speaker is an actuator that is controller according to a signal that propagated through mains line); and 

a control unit configured to control one or more actuators of a robotic device based on the control data ([0027-0033], disclosing control server issues moving command to mobile sensor and controller 24 drives motor of mobile sensor base on the moving command. [0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein 

wherein the modulated alternating current signal comprises: an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0030], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and
 
Park does not explicitly teach: one or more data signals with a frequency greater than the frequency of the alternating current signal.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine frequency of data signal that best suites design requirements for appropriate noise level allowance.

Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.
Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of indoor environment and the power network serves as receiving and transmitting antenna, therefore electromagnetic signal is wirelessly transmitted by the AC power network. Column 4 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive electromagnetic signal directly as taught by Gaucher to maximize communication range throughout the building.


Furthermore, as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the alternating current signal as taught by Gaucher to maintain integral features of power line communication consistent with Gaucher and simplify the entire network by using minimal number of communication devices. 

For Claim 2, Park modified through Gaucher teaches: A system according to claim 1, wherein the mains power line is positioned within at least one of a wall, a ceiling and a floor 

For Claim 3, Park modified through Gaucher teaches: A system according to claim 1, wherein the mains power line carries one or more from the list consisting of: 

a frequency modulated alternating current signal; 

an amplitude modulated alternating current signal; a phase modulated alternating current signal; 

a polarisation modulated alternating current signal; and 
a digitally modulated alternating current signal ([0030], disclosing PLC network transmits signals about voice and data such as a text and a picture over power main. Text and picture signal is a digitally modulated AC current signal: Claim requires only one type of signal modulation).

Although only one type of modulation is required by the claim, Gaucher teaches of multiple modulation techniques (column 7 lines 20-22, disclosing multiple modulation techniques can be employed).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to use modulation technique through teaching of Gaucher that best suits the requirement of the network.

For Claim 4, Park modified through Gaucher teaches: A system according to claim 1, wherein the one or more data signals comprise data indicating a position of the receiving unit 


For Claim 5, Park modified through Gaucher teaches: A system according to claim 1, 
Park does not teach: wherein the processor is configured to “store the control data in association with data indicating a position of the receiving unit at the time when the modulated electromagnetic signal is received”.

However control server collects location data of mobile sensor and estimates indoor environment using real time estimate algorithm (Figure 4 and [0041-0046], disclosing indoor environment is estimated based on position information of mobile sensor by using real time estimate algorithm. As it is estimating the environment, it is storing the indicated position at the time when the signal is received. [0045], disclosing when the control server 30 does not receive
enough information on the position and the indoor environments, the control server 30 transmits a command to the mobile sensor 10 to move and further sense the indoor environments). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to configure mobile sensor to store data associated with position to independently estimate the environment it is being operated at. This will provide mobile sensor ability to spend less time and processing power to navigate in the environment as well as provide sensed indoor information accurately.

For Claim 6, Park modified through Gaucher teaches: A system according to claim 5, 

Park does not teach: wherein the processor is configured to generate a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received, to store the generated map, and to control the one or more actuators of the robotic device in accordance with the generated map, wherein the map includes one or more walls for the indoor environment.

The mobile sensor of Park does not generate map of the indoor environment, however the control server generates a map of indoor environment based on location information received from mobile sensor (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor. [0045], disclosing when the control server 30 does not receive enough information on the position and the indoor environments, the control server 30 transmits a command to the mobile sensor 10 to move and further sense the indoor environments). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Park to have wherein the processor is configured to 

For Claim 7, Park modified through Gaucher teaches: A system according to claim 6,
Park does not teach: wherein the map for the indoor environment includes one or more additional walls representing virtual walls.

However Park teaches of imaginary lines to estimate the indoor environment (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor). Furthermore mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to superimpose virtual walls to inhibit mobile sensor to operate in a region that is harmful or unnecessary for data collection of mobile sensor.

For Claim 8, Park modified through Gaucher teaches:  A system according to claim 7, 
Park does not teach: wherein a position of a virtual wall is determined based on a “position of the one or more walls of the indoor environment”.

Park teaches that mobile sensor can detect and operate around the obstacle ([0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to position a virtual wall based on position of one or more walls in the environment to define safe operating boundary of mobile sensor. Doing so will introduce a safety buffer for mobile sensor to operate near and around the obstacles i.e. walls. 


For Claim 9, Park modified through Gaucher teaches: A system according to claim 1, 

Park further teaches: wherein the control unit is configured to control the one or more actuators of the robotic device in response to the modulated electromagnetic signal in real time (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data 

For Claim 10, Park teaches: An entertainment system adapted to control a robotic device in an indoor environment, comprising: a processor configured to generate control data for controlling one or more actuators of a robotic device ([0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0028], disclosing a mobile sensor i.e. mobile robot. [0036], disclosing controller 24 controls speaker 18 of mobile device to output a voice. [0045-0049] disclosing that control server 30 transmits a command to mobile sensor 10 to move and sensor indoor environments. Control server 30 transmits indoor environment request command and moving command to mobile sensor and controller 24 of mobile sensor controls driver 20 to move the mobile sensor 10 and controls indoor environmental sensor 12 to sense indoor environments. Therefore the driver and environmental sensor of mobile device are controlled by control server through an electromagnetic signal that is wirelessly received by mobile sensor. [0048], disclosing control server may be added to the indoor environmental control device. Therefore Park teaches that indoor environmental control device controls speaker, driver and environment sensor of mobile sensor through and 
 	
a modulator configured to modulate an alternating current signal of a mains power line using the generated control data to create a modulated alternating current signal ([0028-0036], disclosing mobile sensor 10, environmental control device 40 and control server 30 are linked to one another through a home network. PLC gateway constructs the home network. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Control server is connected to wireless access point to communicate with transmitting/receiving part of mobile sensor and through PLC gateway 50 to environmental control device. Control server controls environmental control device and environmental control device transmits controlled result that is output by speaker of mobile sensor. [0042-0048], disclosing control server may be added to environmental control device. Control server commands mobile sensor to move and sense the indoor environments. Therefore environmental control device controls mobile sensor to actuate its driver, speaker and sensor through a signal that travels through mains line. The signal travelling through mains line has to be modulated for control commands to be sent to mobile sensor. Carrier signal is AC current. Therefore the command signal propagating on PLC line is a modulated AC current signal), 

thereby causing the mains power line to leak a modulated electromagnetic signal comprising the control data that is wirelessly detectable by a controlled robotic device ([0029-0030], disclosing mobile sensor 20 has wireless transmitting/receiving part 22 and that is coupled with wireless access point 52. The modulated electromagnetic signal is leaked through wireless access point and detected by transmitting/receiving part of mobile sensor. Furthermore 

wherein the modulated alternating current signal comprises: an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0020], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 

Park does not explicitly teach: one or more data signals with a frequency greater than the frequency of the alternating current signal.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine frequency of data signal that best suites design requirements for appropriate noise level allowance.

Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.
Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive electromagnetic signal directly as taught by Gaucher to maximize communication range throughout the building.

Furthermore, as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the alternating current signal as taught by Gaucher to maintain integral features of power line communication consistent with Gaucher. 

For Claim 11, Park teaches: A method of controlling a robotic device in an indoor environment, comprising: 

wirelessly receiving ([0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0028], disclosing a mobile sensor i.e. mobile robot. Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22), 

from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ([0028-0030], disclosing mobile sensor 10, the indoor environmental control device 40 and control server 30 are linked to one another through a home network. PLC gateway constructs the home network. Therefore Mobile device 10 is connected to environmental control device 40 through wireless access point 52 and PLC gateway 50. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Figures 2-3 and [0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile sensor 10 through the control server 30, thereby allowing a user to easily know the indoor environments. Control result signal is sent by environmental control device 40 through mains power line, the result signal is leaked to control server through PLC gateway 50, and then leaked wirelessly through wireless access point 52, and that signal is received by mobile device 10); 

demodulating the modulated electromagnetic signal; extracting one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic 

generating control data based on the one or more data signals (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller. [0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0036], disclosing mobile device outputs voice signal that is transmitted from indoor environmental control device. [0048], disclosing control server may be added to environmental control device. Therefore when control server is added to environmental control device, it sends signals containing control commands to motor and speaker of mobile sensor); and 
controlling one or more actuators of a robotic device based on the control data ([0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile sensor 10 through the control server 30, thereby allowing a user to easily know the indoor environments. Therefore control result signal originates at environmental control device, leaks through mains power line and is received by mobile sensor. Controller of mobile device actuates speaker to output voice signal based on control result. As explained above, control server controls motor of mobile sensor through wireless commands and when the control server is added to environmental control device, it sends signal that makes mobile sensor to actuate its speaker and motor); 



Park does not explicitly teach: one or more data signals with a frequency greater than the frequency of the alternating current signal.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine frequency of data signal that best suites design requirements for appropriate noise level allowance.

	Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.

Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of indoor environment and the power network serves as receiving and transmitting antenna, therefore electromagnetic signal is wirelessly transmitted by the AC power network. Column 4 lines 6-12, disclosing power line communications system that radiates an RF field and this leakage (RF field) is used as part of communication system. Column 6 lines 8-33 and figure 3, disclosing RF field 15 is generated around home by AC power network and a two way communication is established with automobile).



Furthermore, as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the alternating current signal as taught by Gaucher to maintain integral features of power line communication consistent with Gaucher. 

For Claim 12, Park modified through Gaucher teaches: A method according to claim 11, wherein the one or more data signals comprise data indicating a position of one or more walls of the indoor environment ((Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor. [0040], disclosing mobile sensor detects obstacles through obstacle sensor so that mobile sensor can cope with the obstacle.  Walls are obstacles as mobile sensor cannot move through them, it can only operate around them. As the environment is estimated through imaginary lines lattice, there will be no temperature and air cleanness information gathered for lines overlaid on the walls. Hence position of walls is recognized).

For Claim 13, Park modified through Gaucher teaches: A method according to claim 11, 

Park further teaches: further comprising: storing the control data in association with data indicating a position of a robotic device at the time when the modulated electromagnetic signal was received (Figure4 and [0041-0046], disclosing indoor environment is estimated based on position information of mobile sensor by using real time estimate algorithm. As it estimating the environment is storing the indicated position at the time when the signal is received); generating a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received (Figure4 and [0041-0046], disclosing indoor environment is estimated based on position information of mobile sensor by using real time estimate algorithm. As it estimating the environment is storing the indicated position at the time when the signal is received); 

Park does not explicitly disclose: and controlling the one or more actuators of the robotic device in accordance with the generated map.

However, Park does disclose collecting information of entire environment and if data is not enough for a particular section, the mobile sensor is commanded to move into the region with missing information (Figure 4 and [0041-0046], disclosing control server estimates indoor environment based on information received from mobile sensor, and commands mobile sensor to move towards the environment to further sense environment). Mobile sensor detects obstacles and copes with them ([0040], disclosing mobile sensor detects and copes with detected obstacle). Park also estimates map of the environment based on position recognized 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to control mobile sensor based on generated map. Doing so will enable mobile sensor to operate efficiently and independently throughout indoor environment. Additionally it will allow mobile sensor to reach a position to accurately sense the environment without input from control server and enable mobile sensor to travel to best location to allow user to easily know the indoor environments. A saved map will free up processing time and hardware that is otherwise required to continuously detect obstacles.

For Claim 14, Park teaches: A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to carry out actions, comprising: 

wirelessly receiving (Figure 3 showing mobile sensor to have a controller 24 and wireless transmitting/receiving part 22. Device has sensors, recognizers and a driver therefore it contains software to process information from sensors, recognizers and wireless TX/RX part), from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal ([0028-0030], disclosing mobile sensor is connected through a home network. PLC gateway constructs the 

demodulating the modulated electromagnetic signal ([0028-0030], disclosing mobile sensor 10, the indoor environmental control device 40 and control server 30 are linked to one another through a home network. PLC gateway constructs the home network. Therefore Mobile device 10 is connected to environmental control device 40 through wireless access point 52 and PLC gateway 50. Power line communication is established utilizing mains power line, and mains power line carries a modulated alternating current signal. Figures 2-3 and [0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile sensor 10 through the control server 30, thereby allowing a user to easily know the indoor environments. [0045-0048], disclosing control server controls mobile sensor to move and sense indoor environmental sensor. Control server may be added to environmental control device. Therefore when control server is added to environmental control device, it controls the mobile sensor to move, produce a sound and sense the environment. Control result signal is sent by environmental control device 40 through mains power line, the result signal is leaked through PLC gateway 50, and then leaked wirelessly through wireless access point 52, and that signal is received by mobile device 10);

extracting one or more data signals from the demodulated electromagnetic signal (Figure 3 and [0010], disclosing mobile sensor to have wireless transmitting/receiving part 22. A wireless signal is an electromagnetic signal, as mobile sensor has a transmitting/receiving part, it demodulates the received signal to extract the data signal); 

generating control data based on the one or more data signals (Figure 1 and [0027], disclosing control server 30 and mobile sensor 10. Figure 5 step S12 showing control server issues a moving command to mobile sensor. Figure 3 showing 2 way communication between controller 24 and wireless transmitting/receiving part 22, hence data signal from 30 is processed in controller. [0033], disclosing driver 20 drives motor in the mobile sensor in response to control signal from controller 24. [0036], disclosing mobile device outputs voice signal that is transmitted from indoor environmental control device. Furthermore as explained above, mobile sensor moves and senses the environment when commanded so by environmental control device); and 

controlling one or more actuators of a robotic device based on the control data ([0036], disclosing controller 24 controls the speaker 18 to output a controlled result as a voice, wherein the controlled result is transmitted from the indoor environmental control device 40 to the mobile sensor 10 through the control server 30, thereby allowing a user to easily know the indoor environments. Therefore control result signal originates at environmental control device, leaks through mains power line and is received by mobile sensor. Controller of mobile device actuates speaker to output voice signal based on control result);
 
wherein the modulated alternating current signal comprises: 

an alternating current signal with a frequency in the range 50 to 60 Hertz ([0028-0030], disclosing a PLC gateway, as it is a PLC network it utilizes power line AC current and power AC current is 50-60 hertz); and 

Park does not explicitly teach: one or more data signals with a frequency greater than the frequency of the alternating current signal.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine frequency of data signal that best suites design requirements for appropriate noise level allowance.

Park teaches of receiving an electromagnetic signal leaked from mains power line through access point 52 and PLC gateway 50, therefore Park does not teach that signal is directly received from the line.

Gaucher teaches of devices receiving an electromagnetic signal directly from mains power line (column 2 lines 39-48, disclosing and RF field is created around AC power network of indoor environment and the power network serves as receiving and transmitting antenna, therefore electromagnetic signal is wirelessly transmitted by the AC power network. Column 4 lines 6-12, disclosing power line communications system that radiates an RF field and this leakage (RF field) is used as part of communication system. Column 6 lines 8-33 and figure 3, disclosing RF field 15 is generated around home by AC power network and a two way communication is established with automobile).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to utilize mains line to transmit and receive 

Furthermore, as wireless communication is modified through Gaucher to receive signal directly from mains line, Gaucher teaches one or more data signals with a frequency greater than the frequency of the alternating current signal (column 4 lines-9, disclosing AC power line radiating between 1 and 30MHz i.e. greater than AC current frequency of 50/60 Hz).

It would have been obvious to one having ordinary skill in the art to further modify art of Park to have one or more data signals with a frequency greater than the frequency of the alternating current signal as taught by Gaucher to maintain integral features of power line communication consistent with Gaucher. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/               Examiner, Art Unit 3664                                                                                                                                                                                         

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664